DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 16 of U.S. Patent No. 10,916,101. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications and the parent both claim receiving an input from a contestant; receiving location data of the contestant based on a geo-location data of a client being used by the contestant, wherein the client is a smartphone comprising a global positioning system; authorizing the contestant for a contest by comparing the geo-location data with a predetermined set of rules on a policy server, database or both. Therefore, the subject matter claimed in the instant application is fully disclosed in the parent and is covered by the patent. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving input on a contest without significantly more. 
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293-94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that ‘”[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claim 1 is directed a method of conducting a contest, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. More particularly, representative claim 1 recites the following (with emphasis):
Claim 1: A method performed by one or more processing devices for conducting a networked contest, the method comprising:
receiving an input from a contestant;
receiving location data of the contestant based on a geo-location data of a client being used by the contestant, wherein the client is a smartphone comprising a global positioning system; 
authorizing the contestant for a contest by comparing the geo-location data with a
predetermined set of rules on a policy server, database or both.
The bolded portions of representative claim 1 generally encompass the abstract idea. It is clear that the inventive concept here is a new set of rules for conducting a contest. The abstract idea may be viewed, for example, as:
•    a method of organizing human activities (e.g., receiving contestant input, receiving location of the contestant and authorizing the contestant to play) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)-(c), (e)-(h). Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: one or more processing devices, a smartphone comprising a global positioning system and server to carry out the abstract idea. Such features are well-understood, routine and conventional computers and smartphones described at a high level of generality. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciolo, JR (US Pub No. 2012/0196268 A1) in view of Zadeh et al. (US Pub. No. 2014/0201126 A1).
As per claim 1, Cacciolo, JR. discloses a method performed by one or more processing devices for conducting a networked contest, the method comprising: receiving an input from a contestant (the contestant submits a home video of their performance, see abstract) and authorizing the contestant for a contest (see [0019]). 
Cacciolo, JR. does not expressly disclose receiving location data of the contestant based on a geo-location data of a client being used by the contestant, wherein the client is a smartphone comprising a global positioning system and comparing the geo-location data with a predetermined set of rules on a policy server, database or both.
Zadeh et al. teaches identifying a residence of the contestant using the input from the constant and geo-location of a client being used by the contestant, wherein the client is a smartphone comprising a global positioning system (based on user’s location, via GPS data, [2483], [2606] – [2603]) and a person’s album are automatically searched for matching annotations of indicators (time and/or location/GPS) (see [2816]) and extracting variable rules based on input (see 0181]) and a rules engine based on using z-valuation, wherein a set of rules are analyzed and the constituents of the antecedent part of the rules are determined, in order to determine pattern in the antecedent parts among rules.  This approach helps dealing with many rules in a system where similar antecedent parts appear within different rules. A pattern network nodes based on rules antecedents is setup, e.g., by filtering the variable attributes used in rules' antecedents (See [1463] – [1464]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the authorizing the contestant for a contest of Cacciolo, JR. with a geo-location data of the client of Zadeh et al. in order to allow the system to accurately locate and determine if the client qualifies for the contest. 
As per claim 2, Cacciolo, JR does not expressly disclose generating a cross-usage matrix based on the input from the contestant and the consumer, wherein the cross-usage matrix groups contestants and consumers according to behavior during the contest. However, Zadeh et al. teaches an application, wherein extracting variable rules based on input (see 0181]) and a cross-usage matrix based on the input from the contestant and the consumer, wherein the cross-usage matrix is configured to group contestants and consumers according to behavior during the contest (see [1621] - [1624] and [2717]-[2720]). 
As per claim 3, Cacciolo, JR does not expressly disclose matching contests and consumers with merchants based on the behavior and a merchant input. However, Zadeh et al. teaches an application, wherein extracting variable rules based on input (see 0181]) and matching contests and consumers with merchants based on the behavior and a merchant input (see [2299]-[2300], [2606] – [2603]).
As per claim 4, Cacciolo, JR. discloses contestant and consumer input comprises profile inputs and activity logs (the online profile can be a video or an audio track with a profile picture of the contestant and fan, see [0017], [0027] – [0028]). 
As per claim 5, Cacciolo, JR. does not expressly disclose sorting input data, wherein sorting data comprises indexing profile data and search data to form at least one index that is sortable based on keyword searches and metadata attached to the media. Zadeh et al. teaches sorting input data (stored in relational databases, which can be queried, compared, aggregated, edited, combined, sorted, see [1323], [1565] – [1566]).
As per claim 6, Cacciolo, JR. discloses configuring key performance indicator data by an operator at a graphical user interface (see [0031]). 
As per claim 7, Cacciolo, JR. does not expressly disclose applying advertisements from the merchant to contests using cross-usage matrix data to optimize advertisement targeting. Zadeh et al. teaches applying advertisements from the merchant to contests using cross-usage matrix data to optimize advertisement targeting (see [2708]).
As per claim 8, Cacciolo, JR. discloses receiving casted votes comprises aggregating and categorizing votes by a consumer type, wherein the consumer type is determined based on the consumer inputs (see [0029] – [0031]). 
As per claim 10, Cacciolo, JR. discloses extract a first set of variable rules based on the contestant input (see [0019]); present a media to a consumer, wherein the media is provided by the contestant; receive an input from the consumer (when each home performance video is deemed acceptable by the administrator, the website displays the home performance video of each level-one qualifier to the plurality of fans, [0019]); extract a second set of variable rules based on the consumer input (for level-one, each IP address that a fan uses to access the website is restricted from casting more than three votes per contestant during the month long session, see [0019]); responsive to the presented media, receive a casted vote from the consumer if each of the contestant and the consumer (see [0019]).  Cacciolo, JR. does not expressly disclose authorized based on the variable rules set and generate a cross-usage matrix based on the input data from the contestant and the consumer, wherein the cross-usage matrix groups users and contestants according to behavior during the contest.
Zadeh et al. teaches an application, wherein extracting variable rules based on input (see 0181]) and a rules engine based on using z-valuation, wherein a set of rules are analyzed and the constituents of the antecedent part of the rules are determined, in order to determine pattern in the antecedent parts among rules.  This approach helps dealing with many rules in a system where similar antecedent parts appear within different rules. A pattern network nodes based on rules antecedents is setup, e.g., by filtering the variable attributes used in rules' antecedents (See [1463] –[1464]) and extracting variable rules based on input (see 0181]) and a cross-usage matrix based on the input from the contestant and the consumer, wherein the cross-usage matrix is configured to group contestants and consumers according to behavior during the contest (see [1621]-[1624] and [2717]-[2720]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a rules engine of Zadeh et al. to the system of conducting a networked contest of Cacciolo, JR. in order to allow the system to sort and organize the various input data and determine a variable rule for game play. 
As per claims 9, 11 - 16, the instant claims are a system in which corresponds to the methods of claims 1 – 8. Therefore, it is rejected for the reasons set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715